Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 18 recites the limitation "attribute change".  There is insufficient antecedent basis for this limitation in the claim. The claim recites a change in the attribute, however, antecedently there only exists an “indication of the attribute”. It is unclear whether these are the same things, and further unclear as to whether the user indicates an attribute for the publication, there not being a pre-existing value, or if there is an already existing attribute which is to be changed. As such the claims are rejected for this reason.
Dependent claims 2-10, 12-17, and 19-20 are rejected under 112b by virtue of their dependency on rejected parent claim(s) 1, 11, and 18 respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claims 18-20 is directed towards a machine-readable medium storing computer-executable instructions. The claim language “machine-readable medium” is listed in the specification in paragraphs [0066] and [0077] as something that “can be” “able to read instructions from a machine-readable medium (e.g., a machine-readable storage device, a non-transitory machine-readable storage medium, a computer-readable storage medium, or any suitable combination thereof)”. While the machine-readable medium can have instructions that “can be” “within which instructions 624 (e.g., software, a program, an application, an applet, an app, or other executable code) for causing the machine 600 to perform any one or more of the methodologies discussed herein may be executed, in whole or in part.” Accordingly, a “machine readable medium” refers to a single storage apparatus or device or storage devices. The term “machine readable medium” shall accordingly be taken to include, but not limited to, one or more data repositories in the form of a solid-state memory, an optical medium, a magnetic medium, or any suitable combination thereof.”), this does not meet the requirement of a definition of a term in re Paulsen, 30F.3d 1475, 1480, 311 USPQ2d 1671, 1674 (Fed. Cir 1994) (holding that an inventor may define specific terms used to describe the invention, but must do 


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is/are directed towards a judicial exception (i.e. law of natural phenomenon, or an abstract idea) without significantly more.

	Claim(s) 1-20 are directed towards an invention for the act of conducting a test in which attributes are altered and the corresponding results are presented back to the user. These actions fall within a subject matter grouping which the courts have considered ineligible (Organizing Human Activity (Commercial or Legal Interactions) and Mental Process). These claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (Are sufficient to amount to significantly more than the abstract idea). 
	Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one or more of the statutory classes. In the instant case, Claims 1-10 is directed 
	Claims 18-20 is directed toward ineligible signals per se as described above. However, for the purpose of compact prosecution the claims are further analyzed under the Alice/Mayo framework as the body of the claims recite similar limitations to claims 1-17.
	Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea.
	Regarding representative independent claim 1, the following limitations recite the abstract idea of Organizing Human Activity (Commercial or Legal Interactions):
[presenting to a third-party user] a field for indicating an attribute of a publication for an item published by the third party user to be tested;
receiving,…from the third-party user, an indication of the attribute, a subject to be tested, and one or more test parameters, the one or more test parameters including a duration for the test; 
in response to receiving the attribute change, applying,…the attribute change to a first version of the publication for the item to generate a second version of the publication, the second version being a test publication to test the attribute change; 
causing presentation of the first version to a first subset of potential users and the second version to a second subset of potential users during the duration, the first subset of potential users and second subset of potential users comprising different potential users; 
monitoring interactions with both the first version by the first subset of potential users and the second version by the second subset of potential users during the duration; 
based on the monitoring, analyzing the interactions to determine results of the test; and 
causing presentation of the results to the third-party user.
Claim 2 recites additional steps of:
concurrently with the receiving of the indication of the attribute change, receiving an indication of a second attribute change; and 
based on the second attribute change, applying the second attribute change to the first version of the publication of the item to generate a third version of the publication; 
wherein the causing presentation of the first version of the publication to the first subset of potential users and the second version to the second subset of potential users during the duration further comprises causing presentation of the third version to a third subset of potential users that is different from the first subset of potential users and the second subset of potential users, and 
wherein the monitoring interactions with both the first version by the first subset of potential users and the second version by the second subset of potential users during the duration further comprises monitoring interactions with the third version by the third subset of potential users during the duration.
Claims 3-10 further specify the steps of the above claims, and as such recite the abstract ideas above.

[presenting to a third-party user] a field for indicating an attribute of a publication for an item published by the third party user to be tested;
receiving,…from the third-party user, an indication of the attribute, a subject to be tested, and one or more test parameters, the one or more test parameters including a duration for the test; 
in response to receiving the attribute change, applying,…the attribute change to a first version of the publication for the item to generate a second version of the publication, the second version being a test publication to test the attribute change; 
causing presentation of the first version to a first subset of potential users and the second version to a second subset of potential users during the duration, the first subset of potential users and second subset of potential users comprising different potential users; 
monitoring interactions with both the first version by the first subset of potential users and the second version by the second subset of potential users during the duration; 
based on the monitoring, analyzing the interactions to determine results of the test; and 
causing presentation of the results to the third-party user.
Claim 12 recites additional steps of:
concurrently with the receiving of the indication of the attribute change, receiving an indication of a second attribute change; and 
based on the second attribute change, applying the second attribute change to the first version of the publication of the item to generate a third version of the publication; 
wherein the causing presentation of the first version of the publication to the first subset of potential users and the second version to the second subset of potential users during the duration further comprises causing presentation of the third version to a third subset of potential users that is different from the first subset of potential users and the second subset of potential users, and 
wherein the monitoring interactions with both the first version by the first subset of potential users and the second version by the second subset of potential users during the duration further comprises monitoring interactions with the third version by the third subset of potential users during the duration.
Claims 13-17 further specify the steps of the above claims, and as such recite the abstract ideas above.
Regarding representative independent claim 18, the following limitations are directed towards the abstract idea of Organizing Human Activity (Commercial or Legal Interactions):
[presenting to a third-party user] a field for indicating an attribute of a publication for an item published by the third party user to be tested;
receiving,…from the third-party user, an indication of the attribute, a subject to be tested, and one or more test parameters, the one or more test parameters including a duration for the test; 
in response to receiving the attribute change, applying,…the attribute change to a first version of the publication for the item to generate a second version of the publication, the second version being a test publication to test the attribute change; 
causing presentation of the first version to a first subset of potential users and the second version to a second subset of potential users during the duration, the first subset of potential users and second subset of potential users comprising different potential users; 
monitoring interactions with both the first version by the first subset of potential users and the second version by the second subset of potential users during the duration; 
based on the monitoring, analyzing the interactions to determine results of the test; and 
causing presentation of the results to the third-party user.
Claims 19-20 further specify the steps of the above claims, and as such recite the abstract ideas above.
Under Step 2A, Prong Two it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims not only recite an abstract idea but, when considered as a whole, the additional elements fail to integrate the recited abstract idea into a practical application. The additional elements recited include:
	Claim 1 further recites the addition of:
A networked system
A display

One or more processors
A storage device storing instructions
Claim 18 further recites the addition of:
A machine readable storage medium
One or more processors
These additional elements considered both as a whole or in combination do no more than recite elements that are either mere instructions to apply the exception to implement the abstract idea (“apply it”) on a computer (See MPEP 2106.05(f) or are insignificant extra-solution activity (see MPEP 2106.05(g). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
		Support for this determination can be found in paragraph(s) 14 and 68.
	 
	Under Step 2B, eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e. whether any additional elements or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05) as explained with respect to Step 2A, Prong Two, there are several additional elements. The user interface, display, processor, and computer readable storage medium are at best, the equivalent of merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (MPEP 2106.05(f)). Additionally the network system recites insignificant extra-solution activity (See MPEP 2106.05(g). Further, it is recognized that the network system is also seen to be well understood routine or convention 
(Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984 (warning against a §101 analysis that turns on "the draftsman's art")). Therefore the claims are not eligible.
	Dependent claims 2-10, 12-17, and 19-20 do not recite any additional elements and are further rejected for the reasons described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1-20 is/are unpatentable under 35 U.S.C. 103 as being obvious over Chen (US 2006/0122913 A1) in view of Shukla (US 2009/0281989 A1) and further in view of Kneen (US 2015/0186989 A1).
Claims 1, 11, and 18 –
	Chen discloses the following limitations:
A method for conducting a test on a third-party publication testing platform, the method comprising: causing presentation, by a networked system, of a setup user interface to a third- party user on the third-party testing platform,; (Chen: Fig.4; Paragraph 21, “…interface for creating a test case in accordance with another embodiment…”; Paragraph 25, “…selects one or more functions and/or attributes to create a test case control file (test case) that can be executed by a test system…”; Paragraph 34, “…customizable parameters and/or attributes of those functions are analogized with product details…”)
receiving, by the networked system via the setup user interface from the third-party user, an indication of the attribute, a subject to be tested, and one or more test parameters, (Chen: Paragraph 25, “…selects one or more functions and/or attributes to create a test case control file (test case) that can be executed by a test 
in response to receiving the attribute change, applying, by the networked system, the attribute change to a first version of the publication for the item to generate a second version of the publication, the second version being a test publication to test the attribute change; (Chen: Paragraph 25, ““…selects one or more functions and/or attributes to create a test case control file (test case) that can be executed by a test system…”; Paragraph 31, “shopping system 110 can present selectable options corresponding to functions and function attributes for generating a test case…”)
causing presentation of the results to the third-party user. (Chen: Paragraph 39, “…results from execution of the test case can be presented back to the user through one or more other Web pages, which can be generated by the shopping system...”)
Chen does not teach the following, however, Shukla in the analogous art of testing scenarios discloses the following:
one or more hardware processors; and a storage device storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform operations comprising: (Shukla: Paragraph 75, “…Embodiments of the present invention may be practiced with various computer system configurations including hand-held devices, microprocessor 
A machine-readable storage medium storing instructions that, when executed by one or more processors of a machine, cause the one or more processors to perform operations comprising: (Shukla: Paragraph 12, “...such as in the form hardware, software, combinations of software and hardware, methods, and program instructions that can be stored as computer readable media…”)
causing presentation of the first version to a first subset of potential users and the second version to a second subset of potential users during the duration, the first subset of potential users and second subset of potential users comprising different potential users; (Shukla: Paragraph 9, “…presenting the original webpage to a first segment of users as a control page, and presenting the modified webpage to a second segment of users…”)
monitoring interactions with both the first version by the first subset of potential users and the second version by the second subset of potential users during the duration; (Shukla: Paragraph 9, “User interaction by the first and second segment of users is monitored from each of the webpage (being the control page) and the modified webpage, to determine website metrics of the corresponding webpages.”; Paragraph 58, “…directing a select amount of users…to each of the modified webpages for a pre-set period of time…”)
…the one or more test parameters including a duration for the test (Shukla: Paragraph 58, “…directing a select amount of users…to each of the modified webpages for a pre-set period of time…”)
based on the monitoring, analyzing the interactions to determine results of the test; and (Shukla: Paragraph 9, “User interaction by the first and second segment of users is monitored from each of the webpage (being the control page) and the modified webpage, to determine website metrics of the corresponding webpages.”)

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Chen’s system of test organization, as described above, to clearly include Shukla’s method of test administering in view of Chen in order to reduce the reduce the time and effort to administer test results (Shukla: Paragraph 6, “…current approaches are both cumbersome and labor intensive…”) (see MPEP 2143 G).

Chen in view of Shukla does not explicitly teach the use of products, however, Kneen discloses the following:
…the setup user interface including a field for indicating an attribute of a publication for an item published by the third-party user to be tested (Kneen: Paragraph 93, “...may be dynamically updates as the seller changes one or more of the configuration parameters…”)



Claims 2 and 12 –
	Chen in view of Shukla and further in view of Kneen teach the limitations of claims 1, and 11.
	Chen further discloses the following:
concurrently with the receiving of the indication of the attribute change, receiving an indication of a second attribute change; (Chen: Paragraph 61, “edits can specify that one or more functions are to be added or removed from the list of functions to be used in generating a test case. The edits further can modify values of attributes as well as change the order in which the functions are to be executed…”)
Chen does not disclose the following, however, Shukla describes the limitations below:
and based on the second attribute change, applying the second attribute change to the first version of the publication of the item to generate a third version of the publication; (Shukla: Paragraph 46, “A third user C may desire to customize the same search webpage by incorporating modules B and C into the topic page, as illustrated in FIG. 2C. The content of module B is similar to the module B of FIG. 2B but the location of module B may or may not be similar to the module B of FIG. 2B. The content of module C may be of any type that can be rendered on the webpage…”)
wherein the causing presentation of the first version of the publication to the first subset of potential users and the second version to the second subset of potential users during the duration further comprises causing presentation of the third version to a third subset of potential users that is different from the first subset of potential users and the second subset of potential users, and (Shukla: Paragraph 47, “: “The optimizing algorithm includes logic to detect the changes at the one or more modules in the topic page of the search webpage and to generate a test case for each of the change detected at the topic page.”; Paragraph 49, “micro-bucket testing is conducted by running two or more versions of a particular webpage (or a set of webpages) and website metrics are obtained based on user interactions. The metrics may be used to measure the difference in clicks, traffic, transactions, and other user interactions between the versions…”; Paragraph 58, “…directing a select amount of users…to each of the modified webpages for a pre-set period of time…”)
wherein the monitoring interactions with both the first version by the first subset of potential users and the second version by the second subset of potential users during the duration further comprises monitoring interactions with the third version by the third subset of potential users during the duration. (Shukla: Paragraph 47, “: “The optimizing algorithm includes logic to detect the changes at the one or more modules in the topic page of the search webpage and to generate a test case for each of the change detected at the topic page.”; Paragraph 49, “micro-bucket testing is conducted by running two or more versions of a particular webpage (or a set of webpages) and website metrics are obtained based on user interactions. The metrics may be used to measure the difference in clicks, traffic, transactions, and other user interactions between the versions…”; Paragraph 58, “…directing a select amount of users…to each of the modified webpages for a pre-set period of time…”)

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Chen’s system of test organization, as described above, to clearly include Shukla’s method of test administering in view of Chen in order to reduce the reduce the time and effort to administer test results (Shukla: Paragraph 6, “…current approaches are both cumbersome and labor intensive…”) (see MPEP 2143 G).

Claim 3, 13, and 19 –
	Chen in view of Shukla and further in view of Kneen teach the limitations of claims 1, 11, and 18.

the subject to be tested is a category of items to which the item belongs; and (Kneen: Paragraph 47, “…may estimate closing price based on auctions and bid activity on those listing in similar subcategories…”; Paragraph 49, “…will close module…similar subcategories…”; Paragraph 65; Paragraph 93, “…summary window may be dynamically updated as the seller changes one or more of the configuration parameters…”))
the applying the attribute change to the first version to generate the second version of the publication comprises applying the attribute change to a first version of publications of every item in the category. (Kneen: Paragraph 93, “…summary window may be dynamically updated as the seller changes one or more of the configuration parameters…”)

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Chen in view of Shukla’s method, as described above, to include the application of products in view of Kneen by combining the method of alterations and testing taught by Chen in view of Shukla with the prediction and recommendations as taught by Kneen in the same field of improving user experience and engagement, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chen (Paragraph 59, “…attributes of the functions, can be presented in an online shopping environment…”)) describing Kneen (Paragraph 90, “…sell it 

Claim 4, 14, and 20 –
	Chen in view of Shukla and Kneen teach the limitations of claims 1, 11, and 18.
	Chen in view of Shukla do not teach a recommendation, however, Kneen teaches the following:
based on the indication of the attribute to change, the subject to be tested, and the one or more test parameters, determining a recommendation to adjust one of the attribute, subject, or one or more test parameters; and causing presentation of the recommendation to adjust one of the attribute, subject, or one or more test parameters. (Kneen: Paragraph 90, “…seller is presented with a “let us help you list”…specific recommendations may be provided…”; Paragraph 91, “…a summary window is displayed indicating an estimated sale price and time to sell with the configuration parameters specified…”; Paragraph 56, “…system can use to make recommendations have been described…other factors that may be used….”)

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Chen in view of Shukla’s method, as described above, to include the application of products in view of Kneen by combining the method of alterations and testing taught by Chen in view of Shukla with the prediction and recommendations as taught by Kneen in the same field of improving user experience and engagement, and in the 

Claim 5 –
	Chen in view of Shukla and further in view of Kneen teach the limitations of claim 1.
	Chen in view of Shukla teach a method for organizing a test, however, Kneen teaches the following:
wherein the attribute change comprises a change in price. (Kneen: Fig 8, Paragraphs 56-73; Paragraph 93, “…summary window may be dynamically updated as the seller changes one or more of the configuration parameters…”)

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Chen in view of Shukla’s method, as described above, to include the application of products in view of Kneen by combining the method of alterations and testing taught by Chen in view of Shukla with the prediction and recommendations as taught by Kneen in the same field of improving user experience and engagement, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chen (Paragraph 59, “…attributes of the functions, can 

Claim 6 –
	Chen in view of Shukla and further in view of Kneen teach the limitations of claim 1.
	Chen further discloses the following:
wherein the attribute change comprises a change of one or more words in a title or description of the publication of the item. (Kneen: Fig 8, Paragraphs 56-73; Paragraph 93, “…summary window may be dynamically updated as the seller changes one or more of the configuration parameters…”)

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Chen in view of Shukla’s method, as described above, to include the application of products in view of Kneen by combining the method of alterations and testing taught by Chen in view of Shukla with the prediction and recommendations as taught by Kneen in the same field of improving user experience and engagement, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chen (Paragraph 59, “…attributes of the functions, can be presented in an online shopping environment…”)) describing Kneen (Paragraph 90, “…sell it quick or a “get highest price” button…”), the results of the combination were predictable, in order to ensure a better user engagement through the alteration of selected metrics. (MPEP 2143 A).
Claim 7 –
	Chen in view of Shukla and Kneen teach the limitations of claims 1.
	Chen in view of Shukla does not explicitly mention a shipping fee, however, Kneen further discloses the following:
wherein the attribute change comprises a change in return policy or shipping fee. (Kneen: Fig 8, Paragraphs 56-73; Paragraph 79, “…price corrector may be use to correct for any price differentiation due to known factors…shipping cost…”; Paragraph 80, “Price guidance is then able to provide a price suggestion based on the results…”)

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Chen in view of Shukla’s method, as described above, to include the application of products in view of Kneen by combining the method of alterations and testing taught by Chen in view of Shukla with the prediction and recommendations as taught by Kneen in the same field of improving user experience and engagement, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chen (Paragraph 59, “…attributes of the functions, can be presented in an online shopping environment…”)) describing Kneen (Paragraph 90, “…sell it quick or a “get highest price” button…”), the results of the combination were predictable, in order to ensure a better user engagement through the alteration of selected metrics. (MPEP 2143 A).


Claim 8 –
	Chen in view of Shukla and further in view of Kneen teach the limitations of claim 1.
	Chen further discloses the following:
wherein the attribute change comprises a change to an image, layout, or color of the publication of the item. (Kneen: Fig 8, Paragraphs 56-73; Paragraph 93, “…summary window may be dynamically updated as the seller changes one or more of the configuration parameters…”)

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Chen in view of Shukla’s method, as described above, to include the application of products in view of Kneen by combining the method of alterations and testing taught by Chen in view of Shukla with the prediction and recommendations as taught by Kneen in the same field of improving user experience and engagement, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chen (Paragraph 59, “…attributes of the functions, can be presented in an online shopping environment…”)) describing Kneen (Paragraph 90, “…sell it quick or a “get highest price” button…”), the results of the combination were predictable, in order to ensure a better user engagement through the alteration of selected metrics. (MPEP 2143 A).




Claim 9 and 16 –
	Chen in view of Shukla and further in view of Kneen teach the limitations of claims 1 and 11.
	Chen does not disclose the following, however, Shukla discloses the following:
wherein the one or more test parameters further comprises a parameter used to split the potential users into two or more subsets of potential users. (Shukla: Paragraph 11, “…the optimizing algorithm provides a tool which enables a plurality of users to contribute ideas for change and automatically bucket tests the suggested changes by presenting the changes to a plurality of users.”; Paragraph 58, “…directing  select amount of users (about 5%-10%) to each of the modified webpages for a pre-set period of time…”; Paragraph 59, “…popularity rating of the modified webpage is high, the new control page is defined from the modified webpage…reviewing changes to ensure the most popular and preferred webpage, with the optimal change(s), continues as more changes are received and the control page is further refined…”)

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Chen’s system of test organization, as described above, to clearly include Shukla’s method of test administering in view of Chen in order to reduce the reduce the time and effort to administer test results (Shukla: Paragraph 6, “…current approaches are both cumbersome and labor intensive…”) (see MPEP 2143 G).


Claim 10 and 17 –
	Chen in view of Shukla and Kneen teach the limitations of claims 1 and 11.
	Chen in view of Shukla does not disclose the following, however, Kneen discloses the following:
wherein the causing presentation of the results further comprises providing a recommendation to adjust the first version of the publication based on the results of the test. (Kneen: Paragraph 90, “…seller is presented with a “let us help you list”…specific recommendations may be provided…”; Paragraph 91, “…a summary window is displayed indicating an estimated sale price and time to sell with the configuration parameters specified…”; Paragraph 56, “…system can use to make recommendations have been described…other factors that may be used….”)

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Chen in view of Shukla’s method, as described above, to include the application of products in view of Kneen by combining the method of alterations and testing taught by Chen in view of Shukla with the prediction and recommendations as taught by Kneen in the same field of improving user experience and engagement, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chen (Paragraph 59, “…attributes of the functions, can be presented in an online shopping environment…”)) describing Kneen (Paragraph 90, “…sell it 

Claim 15 –
	Chen in view of Shukla and further in view of Kneen teach the limitations of claim 11.
	Chen in view of Shukla do not teach the specific attributes, however, Kneen discloses:
wherein the attribute change comprises a change in price, a change of one or more words in a title or description of the publication of the item, a change in return policy, a change in a shipping fee, or a change to an image, layout, or color of the publication of the item. (Kneen: Fig 8, Paragraphs 56-73; Paragraph 93, “…summary window may be dynamically updated as the seller changes one or more of the configuration parameters…”)

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Chen in view of Shukla’s method, as described above, to include the application of products in view of Kneen by combining the method of alterations and testing taught by Chen in view of Shukla with the prediction and recommendations as taught by Kneen in the same field of improving user experience and engagement, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chen (Paragraph 59, “…attributes of the functions, can be presented in an online shopping environment…”)) describing Kneen (Paragraph 90, “…sell it 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US 2014/0244361 A1)
Michalski (US 2019/0163612 A1)
Keskitalo (US 2018/0089071 A1)
Ye (US 2017/0060715 A1)
Butollo (US 2014/0278194 A1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571)272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        
/SHELBY A TURNER/Examiner, Art Unit 3624